Appeal by defendant from a judgment of the Supreme Court, Queens County (Tsoucalas, J.), rendered November 2,1978, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence. By order dated June 15, 1981, the case was remitted to Criminal Term to hear and report on the issue of whether defendant was deprived of his right to a speedy trial (CPL 30.20), and the appeal has been held in abeyance in the interim (People v Barnes, 82 AD2d 866). Criminal Term has now complied. Judgment affirmed. No opinion. Lazer, J. P., Mangano, Gibbons and Margett, JJ., concur.